Citation Nr: 0720047	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  02-02 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
porphyria cutanea tarda (PCT).  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to March 
1969.  

This appeal arises from a August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The issue of service connection of porphyria cutanea tarda is 
being remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board denied the claim for service connection for PCT 
in an April 1997 decision, which the veteran did not appeal.  

2  The RO denied service connection for hypertension in a 
January 1998 rating decision.  The veteran was notified his 
claim was denied in a February 1998 letter from the RO.  The 
veteran did not appeal.  

3.  The evidence submitted since the 1997 decision includes 
VA records noting the onset date of the veteran's PCT as 1968 
and testimony of the veteran and his spouse about a skin rash 
they observed after he returned from the service, which is 
new and so significant that it must be considered in order to 
fairly decide the merits of the claim.  

4.  The evidence submitted since January 1998 as to the claim 
for service connection for hypertension is cumulative and 
redundant.  


CONCLUSIONS OF LAW

1.  The April 1997 and January 1998 decisions denying service 
connection for PCT and hypertension, respectively, are final.  
38 U.S.C.A. § 7104(b)(West 2002); 38 C.F.R. § 3.104, 20.1103 
(1997).  

2.  New and material evidence has been submitted to reopen 
the claim for service connection for PCT.  38 C.F.R. § 3.156 
(2000).  

3.  New and material evidence has not been submitted to 
reopen the claim for service connection for hypertension.  
38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The decision below reopens and remands the 
veteran's claim for service connection for PCT.  Therefore, 
at this time there can be no prejudice in adjudicating the 
claim due to any defect associated with VA compliance with 
the duties to notify or to assist.  As to the issue of VA's 
duty to notify or assist the appellant with his request to 
reopen his claim for service connection for hypertension the 
Board considered the following:

During the pendency of the veteran appeal regulations 
defining "new and material evidence" and clarifying the 
types of assistance VA will provide to a claimant attempting 
to reopen a previously denied claim were amended.  38 C.F.R. 
§§ 3.156(a) and 3.159(c).  The provisions of 38 C.F.R. § 
3.156 were changed only for claims filed on or after August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.156 (2003)).  The appellant's request to reopen 
his claim was filed in October 2000.  Therefore, the 
"older" version applies.  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006) the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that VA must generally 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented to reopen such claims, that is to say, that 
new and material evidence is required.  The Court noted that 
the terms new and material have specific, technical meanings 
that are not commonly known to VA claimants, suggesting that 
VA should define these terms in its 38 U.S.C. § 5103(a) 
notice using the definition of new and material evidence 
provided in section 3.156(a).  Furthermore, the Court stated 
that the fulfillment of VA's obligation to identify for the 
claimant what evidence will be considered new and material 
depends on the basis of the prior, final denial.  

Prior to the passage of new legislation outlining VA's duty 
to notify and assist claimants, the appellant filed his 
request to reopen the claim for service connection for 
hypertension in April 2000 and the RO adjudicated his claim 
in an August 2000 rating decision.  The RO in the January 
2002 statement of the case reminded the veteran that his 
claim had been denied by the RO in January 1998 because his 
service medical records were negative for evidence of 
hypertension and there was no evidence of hypertension during 
the initial post service year.  At his January 2007 hearing 
before the undersigned Veterans Law Judge in March 2007, the 
veteran testified that he had a fainting spell in service and 
was given blood pressure medication to bring in under 
control.  (T-13).  The veteran and his representative have 
clearly indicated by their statements that the know what 
evidence is required to reopen the claim.  See Short Bear v. 
Nicholson, 19 Vet. App. 341 (2005)(per curiam) where the 
Court held that to the extent that any notice may have been 
inadequate with regard to timing, the appellant's actual 
knowledge of what was needed to substantiate her claim, prior 
to adjudication by the Board provided a meaningful 
opportunity to participate in the adjudication process.  
Consequently, because the appellant had actual knowledge of 
what was required to any notice error was nonprejudicial.  

The RO requested all of the veteran's service medical records 
and service personnel records.  Although the veteran has 
asserted his service medical records of treatment at Red 
Beach are missing the service medical records in the file 
include entries made at that location.  The claims folder 
includes copies of all available service records.  His VA and 
private medical records of post service treatment and 
diagnosis of hypertension and heart disease have been 
obtained and associated with the claims folder.  The RO 
requested the veteran's records from the Social Security 
Administration.  In June 2003 VA was informed by the 
custodian of the SSA records that the appellant's records had 
been destroyed.  As the decision below does not reopen the 
veteran's claim VA is not required to afforded the veteran a 
VA examination to obtain a medical opinion.  

While the notice to the veteran in this case does not 
explicitly comply with the requirements of Kent, the Board 
can find no benefit to the veteran in remanding the claim.  
There has been extensive factual development of the claim.  
The veteran's service medical records do not indicate any 
gaps in the record.  

The evidence necessary to support the veteran's claim is not 
evidence of current diagnosis but in-service elevated blood 
pressure readings, or diagnosis and treatment with medication 
for hypertension during the initial post service year.  The 
service medical records appear to be complete.  The veteran 
has not identified any diagnosis or treatment for 
hypertension during the initial post service year.  There is 
no basis for assuming that any additional notice to the 
veteran would result in his submitting new and material 
evidence that would reopen the claim.  Based on the 
foregoing, the Board finds that, in the circumstances of this 
case, any additional development or notification would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2) (West 2002).  Therefore, any 
deficiency in notice to the appellant is harmless error.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied and has not 
been timely appealed, that determination is final.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented warranting reopening the claim and reviewing the 
former disposition.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
1995); 38 C.F.R. §§ 3.104, 3.156(a) (2002).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) 
(2002).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2002).  

Factual Background and Analysis.  The RO in a November 1994 
rating decision denied service connection for PCT.  The 
veteran was notified his claim was denied by the RO in a 
November 1994 letter.  The veteran submitted his notice of 
disagreement in January 1995.  The RO issued a statement of 
the case to the veteran in April 1995.  The veteran appealed 
the claim to the Board of Veterans' Appeals (Board) in June 
1995.  The Board denied the claim for service connection for 
PCT in an April 1997 decision.  The veteran did not appeal.  
The April 1997 decision of the Board denying service 
connection for PCT is final.  38 C.F.R. § 20.1100 (2006).  

The RO in a January 1998 rating decision denied the claim for 
service connection for hypertension.  The veteran was 
notified his claim was denied by the RO in a February 1998 
letter.  The veteran did not appeal.  The January 1998 rating 
decision became final.  38 C.F.R. § 3.104, 20.1103 (1997).  

The United States Court of Appeals for Veterans Claims 
(Court) has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  

The evidence of record at the time of the prior denials 
included the veteran's service medical records.  The June 
1966 Report of Medical examination at induction noted his 
skin was normal and his blood pressure was recorded as 
126/74.  At physical inspection in August 1966 no additional 
defects were noted.  Service medical records do not include 
any recorded blood pressure readings other than at service 
entrance and separation.  They do include two entries stamped 
Red Beach Dispensary in December 1968 and March 1969.  The 
December 1968 entry reveals the veteran had a sore or a 
possible cyst on his left shoulder.  Examination revealed it 
was 0.5 centimeters in diameter and probably in the deltoid.  
No treatment was administered.  Service separation 
examination in March 1969 reveals his blood pressure was 
132/70.  No abnormality of the skin was noted other than a 
birthmark under the left eye and a scar on the right thigh.  
On his March 1969 Report of Medical History the veteran 
denied having a history of skin diseases and any tumor, 
growth or cyst.  

The veteran's service personnel records included his DD 214 
which indicated he was awarded a Vietnam Service medal.  His 
DA Form 20 reveals he served in the Republic of Vietnam from 
March 1968 to March 1969.  

The veteran's Marriage License reveals he and his spouse were 
married in March 1970.  

VA outpatient treatment records included a May 1989 request 
for treatment of eruptions or blisters on the veteran's 
hands.  The veteran reported they come on without any known 
cause and started three months previously.  The diagnosis was 
dermatitis.  In February 1990, the veteran returned to the 
clinic and inquired about tests he had in June 1989 for his 
skin disorder.  He told the examiner he had been exposed to 
Agent Orange in 1968 or 1969 and had skin lesions since March 
1989.  Examination revealed multiple open lesions on the 
dorsa of his hands and back of his chest.  The assessment was 
external dermatitis of questionable etiology.  The veteran 
was referred to Dermatology and a February 1990 consult 
includes laboratory diagnosis of porphyria cutanea tarda 
(PCT).  April 1990 VA records noted the veteran had too much 
iron in his blood.  The diagnosis was PCT March 1989 and 
status post dioxin exposure in 1968/1969.  

March 1990 VA records included two blood pressure readings of 
140/100 and 150/100.  

A VA Agent Orange examination was conducted in June 1990.  
The veteran's blood pressure was recorded as 130/76.  The VA 
examination report noted the veteran was a carpet layer until 
March 1989, when he began to have a severe rash on the back 
of his hands.  The veteran used to smoke one half a pack a 
day of cigarettes every two days and had two to three beers a 
day.  The VA Dermatology Examination in June 1990 noted the 
veteran had an approximately one year history of PCT.  He had 
diffuse scattered bulla on the dorsum of his hands with 
crusting and hypo-pigmentation.  On his back he had 
hyperpigmentation with scaling.  His face had 
hypopigmentation and seborrheic dermatitis distribution.  The 
diagnostic impressions included PCT, psoriasis with post 
inflammatory hyperpigmentation changes and seborrheic 
dermatitis.  His prognosis was fair.  The VA physician wrote 
that it had been reported "in association with Agent Orange 
exposure in the past."  

July 1990 VA treatment records again included diagnosis of 
PCT.  

June 1991 VA medical records reveal the veteran requested a 
medical statement since he had been unable to work since 1989 
due to his recurring skin lesions.  May 1992 VA records noted 
the veteran had a recurrent PCT exacerbation.  

June 1992 VA outpatient treatment records include an elevated 
blood pressure reading of 180/110.  

An October 1995 letter from the veteran's private physician 
states PCT had been diagnosed and the veteran was being 
treated for high blood pressure.  

A VA Problem List, VA Form 10-1415, listed PCT with an onset 
date of 1989; Agent Orange Exposure, onset date 1968; and 
hypertension, onset date July 1993.  Herbicides was circled.  

The veteran appeared and gave testimony before a Veterans Law 
Judge in April 1997.  The veteran recalled being stationed in 
Vietnam in an area called Red Beach.  They sprayed the 
graveyard and the beach to kill the foliage because of night 
time sniper attacks.  He did not recall having any problems 
with his skin while he was in Vietnam.  (T-3,4).  

The evidence considered in connection with the claims to 
reopen includes records from Christus St. Elizabeth's 
Hospital.  In March 2001, the veteran had been admitted and 
treated for an acute myocardial infarction.  The diagnostic 
impressions included hypertensive heart disease, chronic 
obstructive pulmonary disease (COPD) secondary to long term 
tobacco abuse, peripheral vascular disease, and hypokalemia.  
They reveal the veteran was again admitted in June 2001 after 
having a right hemisphere stroke.  

The veteran's spouse in an October 2002 statement recalled 
that the veteran had been a beautiful complexion prior to his 
going to Vietnam.  

June 2004 records from Christus St. Elizabeth's Hospital 
revealed the veteran had a long history of hypertension, 
cardiomyopathy, cerebrovascular disease, diabetes mellitus 
and COPD.  

Additional VA outpatient treatment records dated in March 
2005 revealed the veteran had a history of PCT for greater 
than 10 years.  He now complained of only occasional blisters 
on the dorsum of his hands.  He also had tinea versicolor 
treated with selenium shampoo.  He had hypopigmented scars on 
the dorsal hands.  

April 2005 VA records included a notations of PCT, onset date 
1968.  

The veteran and his spouse appeared and testified at a 
hearing before the undersigned Veterans Law Judge in March 
2007.  He and his spouse testified he did not have any skin 
conditions or cysts prior to his going to Southeast Asia.  
(T-3)  When he was in Vietnam the veteran noticed he had a 
cyst or rash and sought treatment.  (T-4).  Upon his return 
from the service during the first year after he got back the 
veteran's spouse noticed a rash on his collarbone.  (T-4, 5 )  
The veteran testified he still got lesions.  (T-6).  While in 
service the veteran recalled having a fainting spell and 
being treated with blood pressure medication to bring it 
under control.  (T-13).  The veteran contends records of that 
treatment were lost.  When asked if the veteran had been 
hospitalized.  The veteran's representative clarified the 
veteran was treated at the unit station at Red Beach.  (T-18, 
19).  

Porphyria Cutanea Tarda (PCT)

The evidence submitted in connection with the claim to reopen 
includes VA treatment records which show a current diagnosis 
of PCT and notations indicating the onset date of PCT was in 
1968.  In addition, both the veteran and his spouse testified 
he returned from the service with a rash.  The evidence is 
new, previously the only onset dated noted in the medical 
records was 1989.  In addition, the veteran's spouse had not 
offered her statement and testimony as to her observations of 
the condition of the veteran's skin when he returned from the 
service.  In determining whether evidence is new and 
material, "the credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510 (1992).  Both the VA 
treatment records and testimony of the veteran and his spouse 
are new.  They provide evidence which has not previously been 
considered.  They are material as they relate to evidence of 
a skin disorder in service, or during the initial post 
service year, and the onset date of PCT.  

When the newly submitted evidence is considered with the 
evidence previously submitted which includes an established 
diagnosis of PCT, service records demonstrating the veteran 
was in the Republic of Vietnam during the prescribed period 
and would be presumed to have been exposed to Agent Orange, 
and service medical record of a cyst or rash on the veteran's 
back in service, they are so significant they must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2002).  

Hypertension

The medical evidence submitted subsequent to January 1998 is 
merely cumulative and redundant.  It includes both private 
and VA records of continuing post service diagnosis and 
treatment for hypertension and heart disease.  

Although the veteran has offered testimony that he recalled 
having a fainting spell in service, which was not previously 
of record, it is irrelevant to the claim for service 
connection for hypertension.  While the veteran is competent 
to report symptoms that are observable by a lay person, 
hypertension is not the type of disorder which may be 
observed by a lay person.  There is a distinction between lay 
evidence offered by a veteran which includes his personal 
observations of his symptoms, or a recounting of an event, 
and attempting to provide a diagnosis.  38 C.F.R. § 3.159 
(2006).  In determining whether evidence is new and material, 
"the credibility of the evidence must be presumed."  Justus 
v. Principi, 3 Vet. App. 510 (1992).  While the Board is 
aware that evidence submitted in conjunction with claims to 
reopen is assumed to be credible, it is not presumed to be 
competent.  The statements of the veteran are new, but not 
material.  

Even if the Board considered them relevant the evidence 
recounting one isolated event of fainting, in the absence of 
any recorded elevated blood pressure reading in service or 
within the first post service year, is not so significant it 
must be considered to fairly decide the claim.  

The Board has concluded that new and material evidence has 
not been submitted to reopen the claim for service connection 
for hypertension.  


ORDER

As new and material evidence has been submitted, the claim 
for service connection for an porphyria cutanea tarda, is 
reopened.  

As new and material evidence has not been submitted, the 
claim for service connection for hypertension, is not 
reopened, and the appeal is denied.  


REMAND

The veteran is seeking service connection for PCT.  The 
regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim if there is competent 
medical evidence of a current diagnosed disability, the 
evidence establishes the veteran suffered an event, disease 
of symptoms of a disease in service and there are indications 
the claimed disability may be associated with the event or 
injury in service.  38 C.F.R. § 3.159(c)(4) (2006).  

The evidence demonstrates the veteran had a cyst on his left 
shoulder in service.  In addition, his service personnel 
records establish he was in the Republic of Vietnam during 
the period designated by regulation for veteran's presumed to 
have been exposed to Agent Orange.  38 C.F.R. 
§ 3.307(6)(iii)(2006).  And the veteran and his wife have 
offered testimony that he had a skin rash when he returned 
from Vietnam.  This raises the possibility that the veteran 
had PCT during the initial post service year.  The 
regulations provide presumptive service connection for PCT 
that becomes manifest to a degree of 10 percent or more with 
one year after the last date on which the veteran was exposed 
to an herbicide agent during active service.  38 C.F.R. 
§§ 3.307, 3.309 (2006).  Competent medical evidence is 
required to determine the onset date of PCT.  

In the alternative, even if the presumptive regulations are 
not applicable the veteran must be given an opportunity to 
prove that his exposure to Agent Orange during service 
actually caused his PCT and that service connection is 
therefore warranted under the provisions of 38 C.F.R. 
§ 3.303(d) (2006).  See Brock v. Brown, 6 Vet. App. 343 
(1993); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
veteran may submit an opinion from a competent medical 
professional as to the onset date of his PCT and whether it 
is related to exposure to Agent Orange in service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
dermatology evaluation to determine the 
onset date of his porphyria cutanea tarda, 
and whether it is related to exposure to 
Agent Orange in service.  The claims 
folder should be available to the examiner 
in conjunction with the examination.  The 
examiner is asked to answer the following 
questions:

    Is it at least as likely as not (50 
percent probability) that the veteran's 
PCT was first manifested in service, 
(including as may be demonstrated by the 
treatment of a left shoulder cyst in 
1968)?

    If not, is it at least as likely as not 
(50 percent probability) that the 
veteran's PCT is related to exposure to 
Agent Orange in service?  

The examiner is asked to provide an 
explanation for any opinion expressed.  If 
the evidence of record is insufficient to 
provide a basis for a medical opinion the 
examiner should specifically indicate that 
in the report.  

2.  Thereafter, the evidence should be 
reviewed and a decision entered as to 
whether service connection for PCT is 
warranted.  If the decision remains 
adverse, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond before the 
matter is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


